Appeal by the defendant from a judgment of the County 'Court, Westchester County (Owen, J.), rendered December 3, 1986, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), criminal use of a firearm in the first degree, assault in the first degree (two counts), criminal possession of a weapon in the second degree, and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People, we find that it was legally sufficient to support the conviction (People v Contes, 60 NY2d 620, 621). In order to hold an accessory liable for acts committed by his principal, *779the prosecution must prove, beyond a reasonable doubt, that the accessory possessed the requisite mental culpability for the crimes charged (see, Penal Law § 20.00; People v La Belle, 18 NY2d 405; People v McClary, 138 AD2d 413). The complainant clearly testified that the defendant was armed, physically assaulted him prior to the shooting, and fled with his accomplices after the potentially fatal shots were fired. "Such active participation in the commission of the crimes provided a reasonable basis from which the jury could reasonably infer that the defendant acted with the mental culpability for the crimes charged” (People v McClary, supra, at 414; see, People v Bell, 94 AD2d 894, affd 63 NY2d 796). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.